77 F.3d 91
UNITED STATES of America, Plaintiff-Appellee,v.Madelyn TORRES, Defendant-Appellant.
No. 92-5246.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 30, 1996.Decided March 4, 1996.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro;  Richard C. Erwin, Senior District Judge.  (CR-91-30-G).
ARGUED:  John Randolph Riley, Raleigh, North Carolina, for Appellant.   Lisa Blue Boggs, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.   ON BRIEF:  Robert H. Edmunds, Jr., United States Attorney, Greensboro, North Carolina, for Appellee.
Before WILKINSON, Chief Judge, RUSSELL, WIDENER, HALL, MURNAGHAN, ERVIN, WILKINS, NIEMEYER, HAMILTON, LUTTIG, WILLIAMS, MICHAEL, and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Affirmed by published per curiam opinion.
Prior report:  65 F.3d 1241 (1995).
OPINION
PER CURIAM:


1
The judgment of the district court is affirmed by an evenly-divided vote of the en banc court.


2
AFFIRMED.